812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward TRACY, Plaintiff-Appellant,v.KENT COUNTY JAIL, Detective Straub, Doctor Sharda, SheriffPhilip Heffron, Defendants-Appellees.
No. 85-1615.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
The plaintiff appeals pro se from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff was a prisoner at the Kent County jail.  The defendants are the jail, the county sheriff, a detective in the sheriff's office, and the jail's doctor.  The plaintiff filed two complaints.  The first alleged that he was denied medical care until he agreed to plead guilty to charges pending against him.  The second alleged that the medical care he did receive was inadequate.  The complaints asked for a total of $1,500,000.00 in damages.


3
The defendants filed a motion to dismiss or for summary judgment accompanied by affidavits from the defendants and twenty pages of medical records.  After an examination of the motion and the plaintiff's responses, the district court held that there was no genuine issue of fact and granted summary judgment.  Rule 56(c), Federal Rules of Civil Procedure.  We agree with this conclusion of the district court.


4
In order to show cruel and unusual punishment under the eighth amendment, the jail officials must be deliberately indifferent to the prisoner's serious medical needs.   Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).  The plaintiff's conclusory allegations that he was denied medical care until he pled guilty to pending charges are refuted by the defendants' affidavits and the medical records accompanying those affidavits.  These records show that as soon as the plaintiff arrived at the jail, he was seen by medical personnel.  During his stay at the jail, he was seen over 29 times and was twice taken to an outside hospital for treatment.  So he obviously was not denied medical treatment until he pled guilty.


5
Concerning the plaintiff's allegations of inadequate medical care, the same medical records also show that there was no deliberate indifference to a serious medical need of the plaintiff.    Estelle, supra.    Therefore, the district court was correct to grant summary judgment in favor of the defendants.


6
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.